Citation Nr: 1009490	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1960 to November 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2008 Board remand.  It was originally on appeal 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a bilateral knee disorder was present 
in-service, arthritis of the knees manifested itself to a 
compensable degree in the first post-service year, or that a 
bilateral knee disorder is related to service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated 
during military service, and arthritis of the knees may not 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations 

In March 2008, the Board remanded this case to afford the 
Veteran a VA examination for his claim on appeal.  A remand 
by the Board confers upon the veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are 
not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Here, the Veteran received a VA examination in November 2009.  
The examiner reviewed the claims file and provided a well-
reasoned opinion in accordance with the Board's request.  The 
RO readjudicated the claim in a February 2010 supplemental 
statement of the case.  Accordingly, the Board finds there 
has been substantial compliance with its remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The Appeals Management 
Center (AMC) sent a similar notice letter in March 2008.    

In correspondence dated in October 2006, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the RO did not 
provide fully compliant notice until after initial 
adjudication of the claim in February 2005, it readjudicated 
the claim and issued a supplemental statement of the case in 
February 2010.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  The Board notes that 
additional Dingess/Hartman notice was provided in an October 
2009 correspondence from the AMC.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the February 2005 rating 
decision, the February 2006 statement of the case, and the 
February 2010 supplemental statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and provided a VA 
examination in November 2009.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination and 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of Veteran's claims file, 
including service treatment records.  The VA examiner 
considered all of the pertinent evidence of record and the 
statements of the Veteran, and provided a complete rationale 
for the opinion stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Analysis

The Veteran seeks service connection for a bilateral knee 
disability on a direct basis.  He asserts that he had 
parachute jump-related injuries on several occasions in the 
military.  He also believes that squat jumps and rappelling 
contributed to his knee disability.  He acknowledges that he 
did not seek medical treatment for his knees while in 
service.  In a June 2006 statement, he explained his fear of 
being taken off jump status prevented him from seeking 
medical attention for his injuries. 
 
The Board notes that, while service treatment records confirm 
that the Veteran did not seek medical care for his knee 
injuries, the Veteran's description of his injuries are 
consistent with the nature of his service.  In the June 2006 
submission, the Veteran stated that he was a senior 
parachutist and made over 70 parachute jumps.  He recalls 
that he weighed between 190 and 210 pounds, but he weighed 
more than 350 pounds upon landing with radio equipment and 
personal gear.  The Veteran stated that he did squat jumps 
almost daily during physical training.  During his November 
2009 VA examination, the Veteran stated that he was a 
paratrooper and jumper from 1960 through 1964, when he 
entered flight school and began noticing knee pain.  He 
stated that he was a Green Beret and did not go to sick call.  
The Veteran recalled three specific in-service injuries.  In 
1962, he hit the runway in Fort Bragg during a jump, injuring 
his left knee.  He was given a brace by a paramedic in his 
unit.  During a jump in 1963, he landed in someone's front 
yard, and his rucksack hit his knee upon landing.  He recalls 
limping after that incident.  He had another bad landing 
during a jump in 1964.  The Veteran's DD 214 confirms that he 
was a parachutist.  He received a senior parachutist badge 
and was a jump master.  The Veteran is competent to report 
the fact that he felt knee pain after in-service injuries, 
and the Board finds him credible.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede that he sustained an injury or injuries to his 
knees while on active duty.  

However, again, service treatment records, including a report 
of his October 1967 separation examination, are negative for 
complaints, diagnoses, or treatment for a chronic bilateral 
knee disorder.  In fact, during the separation examination, 
his musculoskeletal system and lower extremities were 
reported to be normal, and the Veteran did not voice any 
complaints as to his knees.  Therefore, entitlement to 
service connection for a bilateral knee disorder based on in-
service incurrence must be denied, despite the fact that the 
Veteran sustained knee injuries while on active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1967 and the first 
evidence of a knee diagnosis during his November 2009 VA 
examination to be compelling evidence against finding 
continuity.  Put another way, the over four decade gap 
between the Veteran's discharge from active duty and the 
first evidence of a knee disorder weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see, and the Veteran is competent to give evidence about 
what he sees and feels.  For example, the Veteran is 
competent to report that he had problems with bilateral knee 
pain since service.  See Buchanan, supra; Jandreau, supra; 
Charles, supra.  However, here, the Veteran's claim of having 
bilateral knee problems since service is contrary to what is 
found in the in-service and post-service medical records.  
Therefore, entitlement to service connection for a bilateral 
knee disorder based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral knee disorder and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the November 2009 VA examiner, after a 
review of the record on appeal and an examination of the 
Veteran, opined that it is less likely than not that his knee 
disorder is related to active military service.  His 
rationale was that, although the Veteran's job duties were in 
keeping with the possibility of the injuries he described, he 
had no documentation to back up the Veteran's claim.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  

As to the Veteran's claim that his bilateral knee disorder 
was caused by in-service injuries, the Board finds that 
arthritis of the knees may not be diagnosed by its unique and 
readily identifiable features, and therefore, the presence of 
the disorder is a determination "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds the Veteran is not competent to offer an 
opinion regarding the etiology of his disability.    Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   Moreover, the Board places greater probative 
value on the VA medical opinion cited above which was only 
provided after a review of the record on appeal and an 
examination of the claimant.  Evans, supra.

Based on the discussion above, the Board also finds that 
service connection for a bilateral knee disorder is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disability and an 
established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, 
supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claim because the record is negative for 
manifestations of arthritis in the knees in the first post 
service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
bilateral knee disorder on a direct and presumptive basis, 
despite the fact that the Veteran sustained injuries in 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.307, 3.309.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


